DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: interlocking means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2015/0348822 to Huang.
In regards to Claim 1, Huang teaches a substrate carrier assembly Fig. 1- 7 for use in a system for growing epitaxial layers [0002-0003] on semiconductor substrates (wafers [0018], not shown) by chemical vapor deposition [0002-0003], said substrate carrier assembly comprising: a substrate carrier 10 having a first surface side (top of 10), an area part of said first surface side being provided with recessed pockets 13 for accommodating, during use, said semiconductor substrates (wafers [0018]) and one or more shielding segments 20, 21 configured as removable-positioned plate shaped elements (as shown in Fig. 4) having a covering surface side for substantially covering 
 In regards to Claim 2, Huang teaches said pair of cooperating first and second interlocking elements are provided as cooperating alterations in both said remaining area part of said first surface side of the substrate carrier and the cover surface side of said one or more shielding segments, as 124 and 215 mate with each other under 21 in Fig. 6.  
In regards to Claim 3, Huang teaches said cooperating first and second interlocking elements are configured as at least one dent and at least one bulge (as shown in Fig. 6).  
In regards to Claim 4, Huang teaches the at least one dent and the at least one bulge exhibit a circular configuration, as shown in the right circles of 125 and 216 in Fig. 6.
In regards to Claim 5, Huang teaches at least one dent and the at least one bulge exhibit an elliptical configuration, as shown in the left configuration of the ellipse of 216 and the circle (which is also an ellipse implicitly), in Fig. 6.

In regards to Claim 7, Huang teaches the outer dimensions of the at least one bulge are oversized compared to the corresponding part of inner dimensions of the cooperating dent, as shown in Fig. 7 with the size of the spacers 40 which is oversized compared to 125 and the openings 215.
In regards to Claim 8, Huang teaches maximum height of the at least one bulge is larger than a maximum depth of the cooperating dent, as the use of spacers 40 adjusts the height to create a gap between the base 10 and the shielding elements 121 [0023].
In regards to Claim 9, Huang teaches maximum diameter of the at least one bulge is larger than a maximum inner diameter of the cooperating dent, as the addition of the spacers makes a spacing gap and as shown in Fig. 7.
In regards to Claim 10, Huang teaches a slope, as broadly recited, of the at least one bulge is larger than an inner slope of the cooperating dent, as the bulge has a horizontal top surface of 180° that is larger than vertical inner slope surface of the recess of 215, as shown in Fig. 6, 7.
In regards to Claim 11, Huang teaches wherein at least part of inner dimensions of the at least one dent are oversized compared to a corresponding part of outer dimensions of the cooperating bulge, as the shown by the size of the spacer 40 with 124 is larger than that of 215/216.

In regards to Claim 13, Huang teaches maximum inner diameter of the at least one dent is greater than a maximum diameter of the cooperating bulge, as shown in Fig. 6 where there ellipse hole has a larger diameter, in order to fit the bulge into the hole, as shown in the fitting of Fig. 1.
In regards to Claim 14, Huang teaches a plane of the substrate carrier has a slope of the at least one bulge is smaller than an inner slope of the cooperating dent, as the dent 216 has a horizontal top surface of 180° that is larger than vertical inner slope surface of the bulge of 125, as shown in Fig. 6, 7. 
In regards to Claim 15, Huang teaches a substrate carrier 10 Fig. 1-7, being part of a substrate carrier assembly for use in a system for growing epitaxial layers on semiconductor substrates by chemical vapor deposition [0002-0003], said substrate carrier having a first surface side (top of 10), an area part of said first surface side being provided with recessed pockets 13 for accommodating, during use, said semiconductor substrates and interlocking means as defined in Claim 1 above.  
In regards to Claim 16, Huang teaches shielding segment, being part of a substrate carrier assembly for use in a system for growing epitaxial layers on semiconductor substrates by chemical vapor deposition [0002-0003], said shielding segment being configured as a plate shaped element (as it is flat) and interlocking means as defined in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716